         

Exhibit 10.3
RRI ENERGY, INC.
2002 LONG-TERM INCENTIVE PLAN
ANNUAL AWARD AGREEMENT
Pursuant to this Award Agreement, as of «Date», RRI Energy, Inc. (the “Company”)
hereby grants to «Director» (the “Participant”), a Director of the Company,
«Shares» shares of Restricted Stock. Such number of shares are subject to
adjustment as provided in Section 15 of the RRI Energy, Inc. 2002 Long-Term
Incentive Plan (the “Plan”), subject to the terms, conditions and restrictions
described in the Plan and in this Agreement.

1.  
Relationship to the Plan. This grant of Restricted Stock is subject to all of
the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, which have been adopted by the Committee and
are in effect on this date. Except as defined herein, capitalized terms have the
same meanings as under the Plan. If any provision of this Award Agreement
conflicts with the express terms of the Plan, the terms of the Plan control and,
if necessary, the applicable provisions of this Award Agreement are deemed
amended so as to carry out the purpose and intent of the Plan. References to the
Participant also include the heirs or other legal representatives of the
Participant or the Participant’s estate.

2.  
Restrictions. The Restricted Stock granted under this Agreement may not be sold,
assigned, transferred, pledged or otherwise encumbered until the restrictions
have lapsed (“Restriction Period”) except as otherwise provided in this
Section 2. Notwithstanding anything herein or in the Plan to the contrary, the
shares of Restricted Stock are transferable by the Participant to Immediate
Family Members, Immediate Family Member Trusts, and Immediate Family Member
Partnerships pursuant to Section 14 of the Plan.

3.  
Vesting and Forfeiture.

  (a)  
The Restricted Stock vests as of the earlier of (i) the last day of the
Director’s current term or (ii) «Date» (“Vesting Date”), provided the
Participant does not terminate service, except as otherwise provided in this
Section 3, before the Vesting Date.

  (b)  
If the Participant’s service as a Director is terminated due to death or
Disability, the Restricted Stock vests at the time of such termination to the
extent not previously vested pursuant to this Section 3. For purposes of this
Award Agreement, “Disability” means a physical or mental impairment of
sufficient severity such that the Participant can no longer serve as a Director.

  (c)  
If the Participant terminates service on the Board for any reason other than
death or Disability, the Restricted Stock granted during the term during which
the Participant terminates service will be forfeited in its entirety immediately
after such termination.

 

 



--------------------------------------------------------------------------------



 



4.  
Rights as a Stockholder. Except as otherwise specifically provided in this Award
Agreement and the Plan, during the Restriction Period the Participant shall have
all the rights of a stockholder with respect to the Restricted Stock including,
without limitation, the right to vote the Restricted Stock and the right to
receive any dividends with respect thereto.

5.  
Change in Control. Notwithstanding anything herein to the contrary, upon any
Change of Control the Restricted Stock will vest to the extent not previously
vested.

6.  
Notices. For purposes of this Award Agreement, notices and all other
communications must be in writing and will be deemed to have been given when
personally delivered or when mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

         
 
  If to Company:   RRI Energy, Inc.
1000 Main Street
Houston, Texas 77002
ATTENTION: Corporate Secretary
 
       
 
  If to Director:   «Director»
c/o Corporate Secretary
RRI Energy, Inc.
1000 Main Street
Houston, Texas 77002

or to such other address as either party may furnish to the other in writing in
accordance with this Section 6.

7.  
Successors and Assigns. This Award Agreement is binding upon and inures to the
benefit of the Participant, the Company and their respective permitted
successors and assigns.

         
 
 
 
Mark M. Jacobs
President and Chief Executive Officer    

 

-2-